Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made of the substitute specification filed 2/27/2021 which is acceptable/entered. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 5, 7-11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2, “the needle cannulas” (plural form) lack antecedent basis.
In claim 3, line 2, “the first storage tanks” (plural form) lack antecedent basis.
In claim 5, line 2, “the needle cannulas” (plural form) lack antecedent basis.
In claim 5, line 4, “the first storage tanks” (plural form) lack antecedent basis.
In claim 5, line 8, “the first lines” (plural form) lack antecedent basis.
In claim 7, line 2, it is unclear as to the meaning of the phrase, “different types of materials”.  The term “types” is deemed a relative term.  It is suggested that “types of” be removed.


                                              Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizumura (CN 101039758) in view of Changjun et al (CN203084376).
Mizumura provides a coating device comprising a plurality of glue dispensers (26), air tubes (41), and air pressure controller (49). Each glue dispenser includes a hollow glass pipette 
Regarding claim 11, the coating device as defined by the combination above would provide for a first gas output line or manifold defining branch lines to extend into a given first storage tank.

Regarding claims 18 and 19, see Mizumura (Fig. 6) with holding seat and holding block for holding the needle cannula with part of the needle cannula inside the holding block and the  holding seat deteachably connected with mating features such as protrusion(s) and groove(s)/recessing on the block and seat respectively.  
Regarding claim 20, it is unclear as to the material used to make the holding block and needle cannula, however, it would have been within the purview of one skilled in the art to make the holding block and needle cannula of suitable material for the intended use in the coating field. (see MPEP 2144.07 for obviousness in use of suitable material).

Allowable Subject Matter
Claims 2, 12, 13, 15-17, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 5, and 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patent sets forth the state of the art with respect to a needle coating device having fluid supply via a line with compressed air, a three-way valve, and venting:  Holmstrand (US 4784295).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
12/4/2021